Citation Nr: 1642082	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to April 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Board remanded this matter for additional development.  In August 2013, a hearing was held before a decision review officer at the RO; a transcript is in the record.  In July 2014 a videoconference hearing was held before the undersigned.  A transcript of the hearing could not be made; the Veteran was offered the opportunity for another hearing, but declined the offer.

[The April 2015 Board decision also remanded claims of service connection for jaw and left ankle disabilities, tinnitus and a left ear hearing loss.  An August 2015 rating decision granted service connection for each of the disabilities, resolving those claims.]  


FINDING OF FACT

The Veteran is not shown to have a right ear hearing loss disability.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by an August 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) in the record are incomplete.  He was advised by a September 2011 letter that the National Personnel Records Center was unable to obtain additional STRs and that he should send any he had.  In September 2011, 2012, VA made a formal determination the Veteran's service records are unavailable.  In such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  Notably, the cited caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's STRs and private and VA medical records have been secured.  He was afforded a VA examination to determine the existence and etiology of any hearing loss.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in March 1985 he complained of difficulty hearing.  His ears were irrigated and it was noted that both external auditory canals were clear and both tympanic membrane were clear and visible.  His discharge certificate shows that he was a Vulcan repairer.

On September 2011 VA audiological examination, audiometry found that right ear puretone thresholds in decibels were 10, 20, 15, 15 and 30 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The examiner stated the test results were not valid (not indicative of organic hearing loss).  He noted that the records were not available for review.  He stated that the Veteran had an asymmetrical hearing loss, dizziness and tinnitus and recommended an examination to rule out retrocochlear pathology. The diagnosis was right ear sensorineural hearing loss, at 6,000 Hertz or higher.  The examiner noted that the Veteran's primary occupation in service was in fire control electronics, and that he had said he was exposed to excessive levels of noise from tanks, artillery, trucks and large guns.  He denied a history of ear disease and head or ear trauma.  The examiner stated that puretone audiometry revealed normal hearing through 3,000 Hertz in the right ear, with a moderate sensorineural hearing loss at 4,000 Hertz.  He was unable to provide an opinion regarding the etiology of any hearing loss without resort to speculation.  

In June 2012, a VA surgery resident reviewed the record.  She concluded that the Veteran's hearing loss was less likely than not incurred in or caused by service.  She stated there was no audiogram to confirm that the Veteran's hearing loss was normal prior to 1985 and abnormal after that date.  She said there were several VA audiograms, the first in September 2011, that showed a moderate sensorineural hearing loss at 4, 000 Hertz in the right ear.  She concluded this would be considered normal hearing loss due to aging.  

VA outpatient treatment records show that in December 2012, the Veteran stated he started to have problems with his hearing about one or two years earlier.  
On July 2015 VA audiological examination, audiometry found that right ear puretone thresholds in decibels were 15, 15, 15, 20 and 30 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Right ear speech discrimination was 96 percent.  The diagnosis was sensorineural hearing loss in the right ear from 500 to 4,000 Hertz.  The examiner, an audiologist, opined that it was at least as likely as not that the Veteran's right ear hearing loss was caused by or as a result of service.  She noted that she reviewed the records which showed the Veteran was exposed to noise during service.  The only audiometric evaluation in service was on the entrance examination which was normal.  The audiologist cited a finding from the Institute of Medicine that evidence from laboratory studies in humans and animals was sufficient to conclude that the most pronounced effects of a given noise exposure on puretone thresholds are measureable immediately following the exposure.  She opined that given the Veteran's significant noise exposure in service, it was at least as likely as not that the Veteran's right ear hearing impairment was caused or aggravated by military noise exposure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus (causal link) between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  

A qualifying hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present [emphasis added]; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

Under governing law service connection is warranted (compensation is payable) for disability [emphasis added] resulting from disease or injury incurred or aggravated in service.   38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hearing loss disability for VA compensation/service-connection purposes is defined in 38 C.F.R. § 3.385.  Accordingly, the threshold question that must be addressed here is whether or not the Veteran has (or during the pendency of the instant claim has had) a hearing loss disability as defined in that regulation.  Under 38 C.F.R. §§ 3.385 and 4.85, hearing loss disability must be shown by audiometry conducted in accordance with established standards.  The only such audiometry during the evaluation period of record was on September 2011 and July 2015 VA examinations.  The results of the September 2011 examination were determined by the examining audiologist to be invalid (and therefore inadequate to establish that the Veteran has a right ear hearing loss disability).  The July 2015 audiometry did not reveal a right ear hearing loss disability (either by puretone threshold testing or by speech discrimination) as defined in 38 C.F.R. § 3.385.  

The Board acknowledges that the examining audiologist in July 2015 diagnosed a right ear sensorineural hearing loss and related it to noise trauma in service.  However, she did not reconcile her diagnosis with the regulatory criteria in § 3.385 (did not explain how the findings on official audiometry reflect a hearing loss disability in light of that regulation).  VA adjudicators (and the Board) are bound by VA's regulations (see 38 U.S.C.A. § 7104(c)); therefore, the audiologist's opinion cannot be found dispositive.  Accordingly, the Board finds that the Veteran has not met the initial threshold requirement of a successful service connection claim, and that the appeal in this matter must be denied.
The Board observes that a future finding of a right ear hearing loss disability in accordance with 38 C.F.R. § 3.385 may be considered new and material evidence sufficient to reopen this claim.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


